PER CURIAM.
We have for review Stewart v. Price, 718 So.2d 205 (Fla. 1st DCA 1998), which expressly declares a state statute valid. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const. We recently held that the statute in question, section 768.21(8), Florida Statutes (1991), is constitutional. See Mizrahi v. North Miami Med. Ctr., 761 So.2d 1040 (Fla.2000). Accordingly, we approve Stewart.1
It is so ordered.
*476HARDING, C.J., and SHAW, WELLS, ANSTEAD and LEWIS, JJ., concur.
PARIENTE, J., dissents with an opinion, in which QUINCE, J., concurs.

. We decline to consider additional issues raised by petitioner that exceed the basis *476upon which we exercised the Court’s jurisdiction.